DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 8/27/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, and aside from the lined-out elements the information referred to therein has been considered.
Regarding Foreign Patent elements 1, 4, 5 there is no English translation of at least the abstract.
The submitted document for EP2160599 is a single page that references WO2008/155128.
The submission of the International Search Report for PCT/IB2018/051088 and the Written Opinion of the ISA is greatly appreciated, but should probably be listed on an IDS as they are relevant documents known to the applicant.
Claim Objections
The claims are objected to because of the following informalities:
The use of references to elements in the claims (e.g. “station (1)”) makes the claims more difficult to read and should be removed.
The use of the term “and/or” in the claims is not suggested. The term "and/or" may mean "and", it may mean "or", it may mean "exclusive-or", it may mean "one", it may mean "some, but not all", it may mean "neither", and/or it may mean "both", altogether not limiting the scope of claimed subject matter in this respect. Examiner suggests the applicant choose one of the above interpretations, or substitute language on the order of "chosen from one of the following”.
Regarding claim 1, the term “at least one” is different from “one or more”. While the phrases are understood to refer to the same concept, language and references should be consistent throughout the claims.
Regarding claim 7, the phrase “is shaped in such that” appears to have an extra word. For purposes of examination, examiner reads the phrase as “is shaped such that”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 16, the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 18, 19 recite the limitation "the scanning or reflection measurement”. There is insufficient antecedent basis for this limitation in the claims, as preceding claim 17 recites “a scanning and reflection measurement”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, 14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al (United States Patent Application Publication 20100148070) in view of Crisman et al (United States Patent 5570920).
As to claim 1, Ho teaches a device for determining at least one physical and/or chemical parameter of pharmaceutical products, such as tablets, pills, oblongs or similar, 
 	with at least one examining station (Figure 1a) as well as 
 	with at least one automatic transport system (Figure 1b, element 22) for the products to and/or between and/or within and/or from the one or more examining stations (paragraph 0216), 
 	wherein the transport system comprises a controllable holding mechanism (paragraph 0216 teaches the robot arm can pick up and move a sample),
 	wherein the travel paths and spatial orientation of the holding mechanism are freely programmable (Figure 1b, element “Computer” is obviously programmable).
 	While Ho teaches the transport system comprises a controllable holding mechanism (paragraph 0216), Ho does not teach a friction-fitting and/or a form-fitting holding of the pharmaceutical products. However, it is known in the art as taught by Crisman. Crisman teaches a friction-fitting and/or a form-fitting holding of the pharmaceutical products (Figure 1, the conformable fingers, column 2, lines 10-15). It would have been obvious to one of ordinary skill in the art at the time of filing to have a friction-fitting and/or a form-fitting holding of the pharmaceutical products, in order to more securely grasp and safely transport a sample.
As to claim 2, Ho in view of Crisman teaches everything claimed, as applied above in claim 1, in addition Crisman teaches the controllable holding mechanism is arranged on a freely programmable robotic arm (Figure 1, elements 22, 31).
As to claim 3, Ho in view of Crisman teaches everything claimed, as applied above in claim 1, in addition Ho teaches at least one examining station (Figure 1a) is a device for scanning or reflection measurement (Abstract “reflected by the tablet”) which comprises a support surface for the pharmaceutical product (Figure 1a, “Quartz imaging plate”).
As to claim 6, Ho in view of Crisman teaches everything claimed, as applied above in claim 1, in addition Crisman teaches the holding mechanism comprises at least two gripper jaws that can be adjusted relative to each other (Figure 1). It would have been obvious to one of ordinary skill in the art at the time of filing to have the holding mechanism comprises at least two gripper jaws that can be adjusted relative to each other, in order to better grip an object.
As to claims 7-9, Ho in view of Crisman teaches everything claimed, as applied above in claim 6, in addition Crisman teaches all of the claimed limitations with the conformable fingers of Figure 1, which can be programed to e.g. create a two-point support, complement the periphery of an object, open and close, etc. (column 21, lines 10-15). It would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed limitations, in order to better grip objects of variable sizes and shapes.
As to claim 10, Ho in view of Crisman teaches everything claimed, as applied above in claim 6, in addition Crisman teaches the gripper jaws are: arranged along a closed contour (column 21, lines 10-15), and have a central free space for accommodating the pharmaceutical product (Figure 1, there is an open space in the middle around which the fingers are curling). It would have been obvious to one of ordinary skill in the art at the time of filing to have the gripper jaws are: arranged along a closed contour, and have a central free space for accommodating the pharmaceutical product, in order to better grip an object.
As to claim 11, Ho in view of Crisman teaches everything claimed, as applied above in claim 6, in addition Crisman teaches the controllable holding mechanism and/or any gripper jaws comprise sensors for determining the path of any gripper jaws and/or the force exerted on the pharmaceutical products (Figure 4, elements 171, 175, column 7, lines 16-26). It would have been obvious to one of ordinary skill in the art at the time of filing to have the controllable holding mechanism and/or any gripper jaws comprise sensors for determining the path of any gripper jaws and/or the force exerted on the pharmaceutical products, in order to reduce the risk of breaking the object by holding too hard.
As to claim 14, Ho in view of Crisman teaches everything claimed, as applied above in claim 6, with the exception of the gripper jaws have protrusions projecting inwards beyond a clamped product. However, Crisman teaches conforming fingers (Figure 1, column 2, lines 10-15) and it would have been obvious to one of ordinary skill in the art at the time of filing that fingers can extend beyond a held object (e.g. I pick up a pen with my fingers), in order to allow better manipulation of a range of object sizes.
 	While Ho in view of Crisman does not teach a height of the gripper jaws projecting beyond the protrusion is smaller than a thickness of the products, it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)A. In this case, changing the relative size of the fingers would be done in order to allow better manipulation of objects.
As to claim 16, the method would flow from the apparatus of claim 1. Examiner refers applicant to Crisman for site-independent programming of the grip (column 7, lines 16-26). 
As to claim 17, the method would flow from the apparatus of claim 3.
As to claim 18, the method would flow from the apparatus of claims 4 and 15.
As to claims 19 & 20, the method would flow from the apparatus of claim 1.
Claims 4, 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Crisman, and in further view of Fuji et al (United States Patent Application Publication 20160356717).
As to claim 4, Ho in view of Crisman teaches everything claimed, as applied above in claim 3, in addition Crisman teaches wherein at least during the scanning measurement, the support holds the product at least partially in a form-fitting manner (Figure 1, the conformable fingers, column 2, lines 10-15). It would have been obvious to one of ordinary skill in the art at the time of filing to have at least during the scanning measurement, the support holds the product at least partially in a form-fitting manner , in order to more securely grasp and safely transport a sample.
 	While Ho teaches a support (Figure 1, “Quartz imaging plate”), Ho in view of Crisman does not teach the support is impervious to wavelengths used and the support comprising an aperture that can be fully covered by the product. However, it is known in the art as taught by Fuji. Fuji teaches the support which is impervious to wavelengths used and the support comprising an aperture that can be fully covered by the product (Figure 5, teaches a shutter that opens to allow light and closes to block light). It would have been obvious to one of ordinary skill in the art at the time of filing to have the support be impervious to wavelengths used and the support comprising an aperture that can be fully covered by the product, in order to both take sample measurement and background measurements, resulting in more accurate data.
As to claim 5, Ho in view of Crisman teaches everything claimed, as applied above in claim 4, with the exception of the support is made of an elastically flexible material. However, Crisman teaches conforming the holder to the object (column 2, lines 10-15) and it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have parts of the support be of any desired material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. In re Leshin, 125 USPQ 416. Using the claimed material would be done in order to have the entire object be better secured. 
As to claim 15, Ho in view of Crisman teaches everything claimed, as applied above in claim 4, with the exception of the transport system is configured to exert a pressing force on the product in a direction of the support. However, Crisman teaches holding an object (Abstract) and Ho teaches the sample is on the imaging plate (Figure 1), and it would have been obvious that at least some force must be exerted in the direction of the plate, in order to insure the proper placement of the sample.
Claims 12, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Crisman, and in further view of Koike et al (United States Patent 5305650).
As to claim 12, Ho in view of Crisman teaches everything claimed, as applied above in claim 1, with the exception of at a transfer position of the pharmaceutical product to the transport system, a turntable is arranged on which the product comes to lie immediately before being picked up in a friction-fitting or form-fitting manner by the transport system. However, it is known in the art as taught by Koike. Koike teaches at a transfer position of the pharmaceutical product to the transport system, a turntable is arranged on which the product comes to lie immediately before being picked up in a friction-fitting or form-fitting manner by the transport system (Figure 1, element 15, also Figure 13A step S10). It would have been obvious to one of ordinary skill in the art at the time of filing to have at a transfer position of the pharmaceutical product to the transport system, a turntable is arranged on which the product comes to lie immediately before being picked up in a friction-fitting or form-fitting manner by the transport system, in order to more efficiently move objects into and out of the measurement position.
As to claim 21, the method would flow from the apparatus of claim 12. Examiner refers applicant to Figure 1, element 11.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Crisman, and in further view of Terada et al (United States Patent 4663925).
As to claim 13, Ho in view of Crisman teaches everything claimed, as applied above in claim 6, with the exception of a gripper surface of at least one of the gripper jaws is covered with an elastic layer and/or a layer which is impervious to wavelengths used in scanning measurements. However, it is known in the art as taught by Terada. Terada teaches a gripper surface of at least one of the gripper jaws is covered with an elastic layer (column 6, lines 21-28, “rubber fingers”) and/or a layer which is impervious to wavelengths used in scanning measurements. It would have been obvious to one of ordinary skill in the art at the time of filing to have a gripper surface of at least one of the gripper jaws is covered with an elastic layer and/or a layer which is impervious to wavelengths used in scanning measurements, in order to better protect an object from damage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536.  The examiner can normally be reached on M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/Kara E. Geisel/Supervisory Patent Examiner, Art Unit 2877